Citation Nr: 0512272	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-03 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of entitlement to service 
connection for a chronic low back syndrome with degenerative 
changes.


REPRESENTATION

Appellant represented by:	David W. Glasser, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel
INTRODUCTION

The veteran served on active duty from June 1964 to September 
1968, and again from August 1972 to August 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought 
on appeal.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
low back disability in a February 1993 decision, which the 
veteran did not appeal.

2.  An unappealed rating decision in April 1998, of which the 
veteran was notified in the same month, found that new and 
material evidence had not been received to reopen the claim 
for service connection for low back pain syndrome with 
degenerative changes.

3.  Evidence received since the April 1998 rating decision 
does not bear directly or substantially upon the issue at 
hand, is duplicative and/or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the April 1998 rating decision 
that did not reopen the claim for service connection for a 
low back disability is not new and material.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

2.  The decisions of the Board in February 1993 and of the RO 
in April 1998 are final and the claim of entitlement to 
service connection for a low back disability is not reopened.  
38 U.S.C.A. §§ 1110, 1131, 7104 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 1993, the Board denied entitlement to service 
connection for a low back disorder, finding that there was no 
evidence of a chronic back disability having its origin in 
service.  The veteran was advised of the Board's denial of 
benefits sought and of his appellate rights, but he did not 
appeal the Board's decision.  As such, the Board's decision 
became final.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1100.

The veteran subsequently filed another claim.  A rating 
decision in April 1998 found that new and material evidence 
had not been received to reopen the claim for service 
connection for low back pain syndrome with degenerative 
changes.  The veteran was so informed by a letter in April 
1998, together with his appellate rights.  He did not appeal 
this decision, which is final.  38 C.F.R. § 3.104.

The veteran now seeks to reopen his claim of entitlement to 
service connection for a chronic low back disorder.  Despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  For claims filed prior to August 2001, such 
as this claim, "new and material evidence" is defined as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In Hodge, the U.S. Court of Appeals 
for the Federal Circuit noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Id., 155 F.3d at 1363.

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in April 1998.  

At the time of the last final decision, the evidence of 
record included service medical records showing complaints of 
low back pain after lifting a jeep off of jack stands during 
the veteran's second period of active service.  He was 
treated several times during service for a possible pinched 
nerve and acute muscle spasm in the low back.  There was no 
finding of chronic low back disability during the veteran's 
period of active service or upon discharge from service in 
August 1974.  The veteran asserted that he experienced back 
pain periodically following service, but did not seek 
treatment until a work injury to his back in the 1980's.  
There was no medical evidence of record at the time of the 
April 1998 decision showing that the veteran's complaints of 
back pain at that time were in any way related to his in-
service injury.

Since the April 1998 decision, post-service treatment records 
and records of post-service work-related injuries have been 
obtained on the veteran's behalf.  Unfortunately, the records 
only show that the veteran experienced back injuries many 
years after his discharge from service and do not suggest any 
relationship between current disability and the 1974 in-
service injury.  Additionally, the newly obtained records do 
not include any mention of back injury prior to the 1980's.

The veteran testified before the Board in March 2005 that he 
did not seek treatment for his back complaints following 
service because he was unemployed and had no insurance or 
money to pay for medical treatment.  He stated that even 
though he did not participate in treatment for back pain, he 
had intermittent pain since his in-service back injury.  The 
veteran testified that he began working in 1984, injured his 
back four or five times during the course of his employment, 
and ultimately had to stop working in 1997 due to back 
problems.  He stated that he believed his post-service back 
injuries aggravated the problem that had existed since 
service, but that no medical professional had ever made such 
a connection.

The veteran also testified that he was referred to a VA 
medical center upon discharge from service, but did not 
obtain treatment for his back then.  Rather, he was given a 
physical and sent on his way, and he did not obtain treatment 
from VA until after his post-service injuries.  He testified 
that additional private treatment records were not available 
because they had been destroyed in a flood.

The Board finds that new evidence has been obtained showing 
injury to the veteran's back long after his discharge from 
service; however, the evidence does not speak to the 
relationship, if any, that the veteran's current back 
disability may have with his in-service injury.  
Additionally, the Board finds the veteran's testimony to be 
wholly credible, but his current assertions are the same as 
those considered by the Board in February 1993.  Therefore, 
they are redundant.  It is important to note at this juncture 
that the veteran's contention that he had a chronic 
disability before his post-service injuries, standing on its 
own, is insufficient to establish a relationship between 
current disability and an in-service event because laypersons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Accordingly, the Board must find that although the evidence 
obtained since the last final decision is new, it is not 
material because it does not bear directly or substantially 
upon the issue at hand and is duplicative and/or cumulative.  
Specifically, the new evidence shows current disability and 
many post-service injuries that have not been medically 
linked to the veteran's in-service injury.  As such, the 
newly obtained evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Consequently, entitlement to service connection for a low 
back disability remains denied because new and material 
evidence has not been submitted to reopen the previously 
denied claim.



Veterans Claims Assistant Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 

Duty to Notify 

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in January 2001 and again in September 2002 and 
April 2003.  The Board finds that the information provided to 
the veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that he was clearly notified of 
the evidence necessary to substantiate his claim and the 
responsibilities of VA and the veteran in obtaining evidence.  
The letters stated that (1) the evidence needed to 
substantiate the veteran's claim was, among other things, new 
and material evidence that the veteran currently had a 
disability as a result of an in-service injury or disease, 
(2) VA would obtain relevant records from any Federal agency 
and relevant records identified by the veteran, and (3) the 
veteran is responsible for supplying VA with sufficient 
information to obtain relevant records on his behalf and is 
ultimately responsible for submitting all relevant evidence 
not in the possession of a Federal department or agency.  The 
Board notes that although the Court in Pelegrini I and again 
in Pelegrini II indicated that there was a fourth element of 
notification, VA General Counsel rendered a Precedential 
Opinion in February 2004, finding that 38 U.S.C. Section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  The Board 
also notes, however, that the veteran was provide the text of 
38 C.F.R. § 3.159, from which the Court took this fourth 
element, in the statement of the case.  Therefore, he has 
been notified that he may submit any evidence that he has 
that may be relevant to his claim.

Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him an opportunity to 
testify before an RO hearing officer and/or the Board.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  Furthermore, the veteran 
testified before the Board in March 2005 and asserted that no 
additional evidence was available.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

New and material evidence having not been received, 
entitlement to service connection for a chronic low back pain 
syndrome with degenerative changes remains denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


